303 A.2d 358 (1973)
BAKER DRIVEWAY, INC., Employer and Defendant Below, Appellant,
v.
Clyde WARE, Employee and Plaintiff Below, Appellee.
Supreme Court of Delaware.
March 12, 1973.
Robert B. Walls, Jr., Wilmington, for employer and defendant below, appellant.
B. Wilson Redfearn and Stephen P. Casarino, of Tybout, Redfearn & Schnee, Wilmington, for employee and plaintiff below, appellee.
Before CAREY and HERRMANN, JJ., and DUFFY, Chancellor.
PER CURIAM:
In this workmen's compensation case, the Superior Court reversed the findings and conclusions of the Industrial Accident Board as to loss of sexual function and loss of use of kidneys and bladder; it affirmed the Board's commutation award. See Opinion below at Del.Super., 295 A.2d 734 (1972). The employer appeals.
For the reasons set forth in the careful opinion of the Superior Court, the judgment below is affirmed.